DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application, more specifically the claims, have been amended as follows: 
(Currently Amended) An aerodynamic aircraft component comprising: 
a fixed aerodynamic part having a first contact surface and one of a magnet device and a piece of magnetic material; 
a movable aerodynamic part having a second contact surface and whichever of the magnet device and the piece of magnetic material that the fixed aerodynamic part does not comprise; 
	wherein the movable aerodynamic part is mounted to the fixed aerodynamic part and is movable, relative to the fixed aerodynamic part, between a first position, in which the first and second contact surfaces are spaced from one another, and a second position, in which the second contact surface contacts the first contact surface; [[and]]
wherein the magnet device and the piece of magnetic material are arranged such that a magnetic force between the magnet device and the piece of magnetic material urges the second contact surface in defined contact with the first contact surface[[.]]; and wherein the aircraft component is a wing, a vertical tail plane, or a horizontal tail plane.
(Cancelled)

(New) An aerodynamic aircraft component comprising: 
a fixed aerodynamic part having a first contact surface and one of a magnet device and a piece of magnetic material; 
a movable aerodynamic part having a second contact surface and whichever of the magnet device and the piece of magnetic material that the fixed aerodynamic part does not comprise; 
	wherein the movable aerodynamic part is mounted to the fixed aerodynamic part and is movable, relative to the fixed aerodynamic part, between a first position, in which the first and second contact surfaces are spaced from one another, and a second position, in which the second contact surface contacts the first contact surface;

	wherein the movable aerodynamic part is a control surface or is a high lift surface.

(New) The aircraft component according to claim 14, wherein the aircraft component is a wing, a vertical tail plane, or a horizontal tail plane.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to show either alone or in combination an aerodynamic aircraft component comprising: a fixed aerodynamic part having a first contact surface and one of a magnet device and a piece of magnetic material; a movable aerodynamic part having a second contact surface and whichever of the magnet device and the piece of magnetic material that the fixed aerodynamic part does not comprise; wherein the movable aerodynamic part is mounted to the fixed aerodynamic part and is movable, relative to the fixed aerodynamic part, between a first position, in which the first and second contact surfaces are spaced from one another, and a second position, in which the second contact surface contacts the first contact surface; wherein the magnet device and the piece of magnetic material are arranged such that a magnetic force between the magnet device and the piece of magnetic material urges the second contact surface in defined contact with the first contact surface; and wherein the aircraft component is a wing, a vertical tail plane, or a horizontal tail plane. 

The prior art of record also failed to show either alone or in combination an aerodynamic aircraft component comprising: a fixed aerodynamic part having a first contact surface and one of a magnet device and a piece of magnetic material; a movable aerodynamic part having a second contact surface and whichever of the magnet device and the piece of magnetic material that the fixed aerodynamic part does not comprise; wherein the movable aerodynamic part is mounted to the fixed aerodynamic part and is movable, relative to the fixed aerodynamic part, between a first position, in which the first and second contact surfaces are spaced from one another, and a second position, in which the second contact surface contacts the first contact surface; wherein the magnet device and the piece of magnetic material are arranged such that a magnetic force between the magnet device and the piece of magnetic material urges the second contact surface in defined contact with the first contact surface; and wherein the movable aerodynamic part is a control surface or is a high lift surface.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644